        Case 1:19-cv-03175-NRB Document 6 Filed 12/10/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 VICTOR FERREIRA-ROSARIO,

                    Petitioner,                              ORDER

              - against -                           19 Civ. 3175 (NRB)
                                                    18 Cr. 173-7 (NRB)

 UNITED STATES OF AMERICA,

                Respondent.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      WHEREAS, in his petition to vacate his sentence pursuant to

28   U.S.C.   §   2255,   petitioner   raises   a   claim   of   ineffective

assistance of counsel for failure to file an appeal; and

      WHEREAS, on September 2, 2020, the Court ordered a briefing

schedule regarding the petition; and

      WHEREAS, based on the briefing, the Court has determined that

petitioner’s      claim   of   ineffective   assistance     of   counsel   for

failure to file an appeal would benefit from additional factual

development; and

      WHEREAS, in basing his petition on ineffective assistance of

counsel, Petitioner has waived the attorney-client privilege as a

matter of law; and

      WHEREAS the Court is cognizant that, absent court order,

ethical concerns may inhibit Counsel from disclosing confidential

information relating to a prior client even in the absence of a
         Case 1:19-cv-03175-NRB Document 6 Filed 12/10/20 Page 2 of 3



privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July, 14, 2010), Disclosure of

Information    to   Prosecutor   When     Lawyer’s   Former   Client    Brings

Ineffective Assistance of Counsel Claim; is hereby

    ORDERED that petitioner’s former counsel, Pedro Batalla,

shall give sworn testimony in the form of an affidavit by January

4, 2021 addressing his conversations with petitioner regarding a

potential appeal of petitioner’s conviction and sentencing and

stating whether petitioner expressly directed counsel to file a

timely appeal on his behalf; and it is further

     ORDERED that any additional briefing that the parties wish to

submit in light of that affidavit shall be filed by February 5,

2021.

SO ORDERED.

Dated:      New York, New York
            December 10, 2020


                                                 NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                      2
      Case 1:19-cv-03175-NRB Document 6 Filed 12/10/20 Page 3 of 3



A copy of the foregoing has been mailed to:

    Victor Ferreira-Rosario, ID No. 85505-054
    MOSHANNON VALLEY CORRECTIONAL INSTITUTION
    555 GEO DRIVE
    PHILIPSBURG, PA 16866




                                   3
